16-3211
    Dong v. Sessions
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A205 607 648
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    28th day of February, two thousand eighteen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             PETER W. HALL,
             DENNY CHIN,
                  Circuit Judges.
    _____________________________________

    YAN DONG,
                             Petitioner,

                       v.                                            16-3211
                                                                     NAC
    JEFFERSON B. SESSIONS III,
    UNITED STATES ATTORNEY GENERAL,
                  Respondent.
    _____________________________________

    FOR PETITIONER:                        Louis H. Klein, Flushing, NY.

    FOR RESPONDENT:                        Chad A. Readler, Acting Assistant
                                           Attorney General; Briena L.
                             Strippoli, Senior Litigation
                             Counsel; John M. McAdams, Jr., Trial
                             Attorney, Office of Immigration
                             Litigation, United States
                             Department of Justice, Washington,
                             DC.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Yan Dong, a native and citizen of the People’s

Republic of China, seeks review of an August 26, 2016, decision

of the BIA affirming a November 25, 2014, decision of an

Immigration Judge (“IJ”) denying Dong’s application for asylum,

withholding of removal, and relief under the Convention Against

Torture (“CAT”).    In re Yan Dong, No. A 205 607 648 (B.I.A. Aug.

26, 2016), aff’g No. A 205 607 648 (Immig. Ct. N.Y. City Nov.

25, 2014).    We assume the parties’ familiarity with the

underlying facts and procedural history in this case.

    Under the circumstances of this case, we have reviewed the

decisions of both the BIA and the IJ.   Yun-Zui Guan v. Gonzales,

432 F.3d 391, 394 (2d Cir. 2005).    The standards of review are

well established.    See 8 U.S.C. § 1252(b)(4); Xiu Xia Lin v.
                                2
Mukasey, 534 F.3d 162, 165 (2d Cir. 2008); Yanqin Weng v. Holder,

562 F.3d 510, 513 (2d Cir. 2009).

  I.     Adverse Credibility Determination

       The   agency   may,   “[c]onsidering      the   totality   of   the

circumstances,” base a credibility finding on inconsistencies

and omissions in an asylum applicant’s statements and other

record evidence, “without regard to whether an inconsistency,

inaccuracy, or falsehood goes to the heart of the applicant’s

claim.”      8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d

at 166-67.     “A petitioner must do more than offer a plausible

explanation for [her] inconsistent statements to secure relief;

[s]he must demonstrate that a reasonable fact-finder would be

compelled to credit [her] testimony.”         Majidi v. Gonzales, 430

F.3d 77, 80 (2d Cir. 2005) (internal quotation marks omitted)

(emphasis in original).         Substantial evidence supports the

agency’s determination that Dong was not credible.

       The   agency   reasonably   relied   on    inconsistencies      and

omissions in Dong’s two written statements, her testimony, and

letters from her parents, all of which called into question her

claim that she was a whistleblower in China and fled to the

                                   3
United States and became politically active for that reason.

Dong was inconsistent about how or if she resigned from her job.

She testified that she immediately tried to resign after

reporting government corruption, but her employer refused to

permit her resignation.        In contrast, one written statement

reported that she resigned after her employer failed to pay her

for two months.      The IJ was not required to accept Dong’s

explanation—that     she    thought       that    by   leaving   China,   she

effectively resigned from the company—because the written

statement does not link her resignation with her departure from

China.   See Majidi, 430 F.3d at 80.

      Discrepancies in Dong’s statements also call into question

her   allegations    that    the   government          was   monitoring   and

threatening   her.     Her    second       written      statement   asserted

Chinese officials constantly called her mother in early 2010

to ask about Dong’s whereabouts.                 But that statement omits

Dong’s trips to the United States and her voluntary returns to

China.   The agency did not err in relying on this omission.              See

Kone v. Holder, 596 F.3d 141, 150-51 (2d Cir. 2010) (holding

that, considering context, voluntary return trips may be

                                      4
considered    as   a   factor     in    an    adverse      credibility

determination).    Dong’s explanation—that she returned to China

in part because she thought the Chinese government would no

longer be interested in her—was not compelling because she also

alleged that authorities had been constantly calling her mother

just months earlier.      See Majidi, 430 F.3d at 80.

     Dong’s letters from her parents further undermine her

credibility because of the information they omit.          See 8 U.S.C.

§   1158(b)(1)(B)(iii);    Xiu   Xia   Lin,   534   F.3d   at   166-67.

Although Dong’s mother refers to threatening telephone calls

she received and discusses Dong’s political activities in the

United States, her letter omits Dong’s earlier trips to the

United States, and both letters omit Dong’s allegation that

Chinese authorities handcuffed and threatened her father with

imprisonment to prevent Dong from disclosing more government

corruption.   Despite Dong’s contention that these omissions

are irrelevant because they concern the period before she joined

the China Democracy Party in the United States, the agency was

permitted to rely on them.       See Xiu Xia Lin, 534 F.3d at 167

(reasoning that “an IJ may rely on any inconsistency or omission

                                  5
in making an adverse credibility determination” and upholding

reliance    on   omissions   and   inconsistencies        stemming   from

letters).

    Given these inconsistencies and omissions, substantial

evidence supports the adverse credibility determination.                 See

8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 165-66.

  II. Future Persecution Based on CDP Activities

    To meet her burden of showing a well-founded fear of future

persecution, Dong had to show a subjective fear of persecution

that was objectively reasonable.             Ramsameachire v. Ashcroft,

357 F.3d 169, 178 (2d Cir. 2004); Jian Xing Huang v. U.S. INS,

421 F.3d 125, 129 (2d Cir. 2005) (“In the absence of solid

support    in    the   record,”   an       asylum   applicant’s   fear   of

persecution is “speculative at best.”).                She could either

establish a reasonable possibility that she would be singled

out individually for persecution or “a pattern or practice .

. . of persecution of a group of persons similarly situated to

the applicant on account of . . . political opinion.”             8 C.F.R.

§ 1208.13(b)(2)(iii); Y.C. v. Holder, 741 F.3d 325, 332 (2d Cir.

2013).    Because Dong’s CDP activities occurred in the United

                                       6
States, she had to show that Chinese authorities were either

already aware, or likely to become aware, of her prodemocracy

activities.   Hongsheng Leng v. Mukasey, 528 F.3d 135, 143 (2d

Cir. 2008).

    Dong did not meet that burden.            She argues that she

testified credibly that Chinese police had visited her parents

to warn them that she would be questioned on returning to China

if she continued her activism.       She points to letters from her

parents stating that the authorities had warned the family that

they were aware of Dong’s CDP activities.        But the agency did

not err in extending the adverse credibility determination to

these assertions.   See Siewe v. Gonzales, 480 F.3d 160, 170 (2d

Cir. 2007) (reasoning that “a single false document or a single

instance of false testimony may (if attributable to the

petitioner) infect the balance of the alien’s uncorroborated

or unauthenticated evidence”).       Moreover, the letters were the

same ones that contained discrepancies about past events in

China.

    Nor did Dong demonstrate a reasonable possibility that

Chinese   authorities   were   likely    to   become   aware   of   her

                                 7
prodemocracy activism and to persecute her on that basis.         The

fact that she posted internet articles and that her photograph

was on the CDP’s website is not enough.      See Y.C., 741 F.3d at

333-34, 336-37.    Dong’s letters from the president of CDP refer

to persecution of individuals who were predominately leaders

of the prodemocracy movement or Democratic Party workers who

were active in China.     The only country conditions evidence in

the   record   provides   no   further   support:   the   2013   State

Department report reflected that China detained and mistreated

political dissidents active in China, including members of the

“banned Chinese Democracy Party,” but did not identify any

incidents in which individuals who engaged in prodemocracy

activism in the United States were arrested or otherwise

mistreated upon returning to China.        Because Dong failed to

demonstrate an objectively reasonable fear of persecution as

needed for asylum, she also failed to meet the higher burdens

of proof for withholding of removal and CAT relief.       Id. at 335.

      For the foregoing reasons, the petition for review is

DENIED.

                          FOR THE COURT:
                          Catherine O’Hagan Wolfe, Clerk of Court
                                  8